UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6342



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


COURTNEY SOLOMON MCKENZIE, a/k/a Roger Ricardo
McKenzie, a/k/a Shawn McKenzie, a/k/a Shawnee,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CR-92-228-7-G, CA-97-515-2)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Courtney Solomon McKenzie, Appellant Pro Se. Benjamin H. White,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Courtney Solomon McKenzie seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999) and order denying his motion for reconsideration under Fed.

R. Civ. P. 59(e). We have reviewed the record, the district court’s

opinion accepting the recommendation of the magistrate judge to

deny § 2255 relief, and order denying the Rule 59(e) motion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. McKenzie, Nos. CR-92-228-7-G;

CA-97-515-2 (M.D.N.C. Nov. 9, 1998; Jan. 29, 1999).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2